UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1730


NIMAL JAYASIRI VITHANA PATHIRANAGE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 2, 2010                  Decided:   March 11, 2010


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Elizaveta Krukova, Falls Church, Virginia, for Petitioner. Tony
West, Assistant Attorney General, Shelley R. Goad, Senior
Litigation Counsel, Carmel A. Morgan, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Nimal    Jayasiri       Vithana     Pathiranage,     a    native       and

citizen of Sri Lanka, petitions for review of an order of the

Board      of   Immigration         Appeals   (“Board”)     dismissing     his       appeal

from the immigration judge’s order finding him removable and

denying his application for asylum, withholding of removal, and

protection         under      the     Convention      Against     Torture       (“CAT”).

Pathiranage         challenges          the       immigration     judge’s        adverse

credibility finding, as affirmed by the Board. *                    For the reasons

set forth below, we deny the petition for review.

                We will uphold an adverse credibility determination if

it is supported by substantial evidence, see Dankam v. Gonzales,

495    F.3d     113,    120   (4th     Cir.   2007),    and    reverse    the    Board’s

decision “only if the evidence presented . . . was so compelling

that no reasonable fact finder could fail to find the requisite

fear of persecution.”               Rusu v. INS, 296 F.3d 316, 325 n.14 (4th

Cir.       2002)   (internal         quotation      marks     omitted).         We    have

thoroughly reviewed the administrative record, the immigration

judge’s written decision, and the Board’s order affirming that

decision, and we find that substantial evidence supports the


       *
       Because Pathiranage does not advance any argument relevant
to the denial of CAT protection, he has abandoned that issue on
appeal.   Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6
(4th Cir. 1999).



                                              2
immigration judge’s adverse credibility finding, affirmed by the

Board, and the ruling that Pathiranage failed to establish a

well-founded      fear      of       future       persecution     as        necessary       to

establish        eligibility          for         asylum.             See         8     U.S.C.

§ 1158(b)(1)(B)(i), (ii) (2006) (establishing that alien bears

burden of proof to demonstrate eligibility for asylum); 8 C.F.R.

§ 1208.13(a) (2009) (same).              Because the record does not compel

a   different     result,       we    will    not    disturb     the        Board’s       order

affirming the denial of Pathiranage’s application for asylum.

            Moreover, as Pathiranage cannot sustain his burden on

the     asylum   claim,     he       cannot       establish     his     entitlement         to

withholding of removal.              Camara v. Ashcroft, 378 F.3d 361, 367

(4th Cir. 2004) (“Because the burden of proof for withholding of

removal is higher than for asylum — even though the facts that

must be proved are the same — an applicant who is ineligible for

asylum is necessarily ineligible for withholding of removal.”).

            For the foregoing reasons, we deny the petition for

review.     We dispense with oral argument because the facts and

legal    contentions      are    adequately         presented     in        the       materials

before    the    court    and    argument         would   not   aid     the       decisional

process.

                                                                        PETITION DENIED




                                              3